Order filed March 8, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-01058-CV
                                   ____________

             IN THE INTEREST OF M.T.R., A CHILD, Appellant

                                         V.

  TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES,
                        Appellee


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2016-04856J

                                      ORDER

      This is an accelerated appeal from a final order in a suit in which the
termination of the parent-child relationship is at issue. The appellants are C.R., the
child’s mother, and A.R., the child’s grandmother. Based on the trial court’s findings
at a hearing held on March 7, 2019, Mother is now represented by retained counsel
Scott Poerschke. Grandmother was proceeding pro se; it is not clear if Poerschke
represents her as well.
      Grandmother’s brief was due January 8, 2019. On Grandmother’s motion, we
extended the due date to February 7, 2019, and we noted no further extensions would
be granted absent extraordinary circumstances. Grandmother has not filed a brief.

      We ORDER as follows:

      Any brief for Mother or Grandmother is due on or before March 15, 2019. If
no brief is timely filed:

      1. we will treat Poerschke’s “Reply Brief to Appointed Counsel’s Anders
          Brief,” filed February 25, 2019, as Mother’s brief; and

      2. we will dismiss Grandmother’s appeal for want of prosecution. See Tex.
          R. App. P. 38.8(a)(1) and 42.3(b).

Appellee’s brief is due on or before April 5, 2019.

                                  PER CURIAM




                                         2